Citation Nr: 0725741	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  06-39 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for a nervous 
condition.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from February 1965 to February 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  


FINDING OF FACT

The veteran's bilateral hearing loss, hypertension, and 
nervous condition were not caused by his active military 
service from February 1965 to February 1968.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2006).  

2.  Service connection for hypertension and a nervous 
condition is not established.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2006).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  

For the showing of chronic disease in service, there is a 
required combination of manifestations sufficient to identify 
the disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, No. 04-0534 (Vet. App. June 15, 2007). 

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The veteran has current diagnoses of 
bilateral hearing loss, hypertension, and tremors of the head 
and hands, of unknown etiology.  Therefore, he has 
disabilities for VA purposes. 

A February 1965 audiometric examination conducted as part of 
the veteran's enlistment examination revealed pure tone air 
conduction threshold levels, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20 (35)
10 (20)
5 (15)
10 (20)
10 (15)
LEFT
15 (30)
10 (20)
-10 (0)
5 (15)
10 (15)

An audiometric examination conducted during service in May 
1965 revealed pure tone air conduction threshold levels, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
-5 (5)
-5 (5)
-5 (10)

LEFT
-5 (10)
-5 (5)
-10 (0)
-5 (10)


An audiometric examination conducted as part of the veteran's 
separation examination in October 1967 revealed pure tone air 
conduction threshold levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
-10 (0)

10 (15)
LEFT
5 (20)
-5 (5)
-10 (0)

10 (15)

[Pure tone thresholds are reported above in both ASA and ISO 
(ANSI) units.  The figures in parentheses represent ISO 
(ANSI) units, and are provided for data comparison purposes.]

In April 2005, the veteran underwent a VA audiological 
examination.  At that time, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
25
30
LEFT
25
20
25
30
40

Speech audiometry revealed speech recognition ability of 94 
percent in each ear.  

The veteran's enlistment examination reveals apparent very 
mild hearing loss in the 500 Hertz frequency.  However, his 
May 1965 and October 1967 hearing tests are entirely within 
normal limits.  The veteran did not file his claim for 
hearing loss until April 2004, over thirty years after 
leaving the military.  

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  Additionally, his post-service medical records 
do not show a diagnosis of hearing loss until his April 2005 
VA examination.  

At his April 2005 VA examination, the examiner concluded that 
since the veteran's hearing was within normal limits at his 
separation examination, and that there was no hearing 
examination from within one year after he left the military, 
that his hearing loss was less likely as not due to noise 
exposure in service.  Such a medical opinion provides 
evidence against this claim.        

Additionally, for the purpose of applying the laws 
administered by VA, impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3,000, or 4,000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores utilizing the Maryland CNC test are less than 94 
percent.  38 C.F.R. § 3.385 (2006).  In this case, while the 
veteran is diagnosed as having some hearing loss in his right 
ear, it would not be severe enough to be considered a 
disability for VA purposes.  

The Board finds that the facts and examination cited above 
are entitled to great probative weight and that they provide 
evidence against the veteran's claim.  The veteran's hearing 
was normal upon separation, and the VA examiner concluded 
that his current disability from hearing loss is not due to 
military service.  The Board finds that the preponderance of 
the evidence is against service connection for bilateral 
hearing loss.  38 U.S.C.A. § 5107(b).  The appeal is denied.  

The veteran's service medical records (SMRs) contain some 
blood pressure readings.  At his February 1965 enlistment 
examination, his blood pressure was 124/61.  At his October 
26, 1967 separation examination, his blood pressure was 
144/94.  The physician noted blood pressure readings for the 
three days after the examination.  On October 27, 1967, his 
blood pressure was 132/90 and 138/86.  On October 28, 1967, 
his blood pressure was 128/88 and 132/88.  On October 29, 
1967, his blood pressure was 128/86 and 124/72.  The veteran 
was not diagnosed with hypertension.  His SMRs do not show 
any diagnosis of or treatment for hypertension during his 
period of service.  

In April 2005, the veteran underwent a VA examination.  The 
examiner noted that the veteran had high blood pressure since 
he was 50 years old in 1996, almost 30 years after leaving 
the military.  As noted above, the United States Court of 
Appeals for the Federal Circuit has determined that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson 230 F.3d at 1333.  

The veteran took prescription medication for his hypertension 
without any significant side effects.  He also had elevated 
cholesterol and smoked cigarettes for over 40 years.  Upon 
examination, his blood pressure was 147/73 sitting, 145/79 
lying, and 129/85 standing.  The examiner opined that the 
veteran's hypertension was not caused by his period of 
military service because no sustained hypertension was noted 
in his SMRs, providing more evidence against this claim.  

At his May 2007 video conference hearing, the veteran 
testified that he had the symptoms of hypertension while in 
service.  This testimony does not provide evidence in favor 
of his claim because he was not diagnosed or treated for 
hypertension or elevated blood pressure while in service or 
within an applicable presumptive period.  

No other post-service medical evidence provides a link 
between the veteran's hypertension and his period of active 
military service.  The Board finds that the facts and 
examinations cited above are entitled to great probative 
weight and that they provide evidence against the veteran's 
claim.  The veteran did not have hypertension in service and 
the VA examiner stated that he was diagnosed at age 50, 
almost 30 years after leaving the military.  The examiner 
also concluded that the veteran's hypertension was not 
related to service.  The Board finds that the preponderance 
of the evidence is against service connection for 
hypertension.  38 U.S.C.A. § 5107(b).  The appeal is denied.  

The veteran's SMRs are also negative for a hand or head 
tremor.  His October 1967 separation examination stated that 
the veteran had "nervous trouble," and that he was usually 
nervous in the mornings, and became nervous when doing fine 
work.  However, the veteran was not diagnosed or treated for 
the tremors for which he seeks service connection.  

At his April 2005 VA examination, the veteran was diagnosed 
with tremor of the head and hands of unknown etiology.  The 
examiner concluded that the veteran's October 1967 separation 
examination report did not include a physical examination or 
findings with the comments about the veteran being nervous in 
the mornings or when doing fine work.  The examiner concluded 
that it was impossible to determine whether the veteran had a 
tremor or peripheral nerve problem without resorting to 
speculation.  The Board finds that this opinion provides some 
limited evidence against this claim. 

The veteran's service and post-service treatment records 
provide evidence against this claim, indicating a disorder 
that began many years after service nearly forty years ago.  
The Board finds that the facts and examination cited above 
are entitled to great probative weight, and that they provide 
evidence against the veteran's claim.  The Board finds that 
the preponderance of the evidence is against service 
connection for nervous condition.  38 U.S.C.A. § 5107(b).   
The appeal is denied.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in September 2004, the RO advised the veteran of the 
evidence needed to substantiate his claims and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The September 2004 
VCAA letter specifically asks the veteran to provide any 
evidence in his possession that pertains to the claim. Id. at 
120-21.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.  

The Board notes that in a March 2006 letter, the veteran was 
informed that a disability rating and effective date would be 
assigned if his claim was granted.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, 
private medical records, and VA examinations.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  
ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for hypertension is denied.  

Service connection for a nervous condition is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


